Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, what exactly is being recited: 
A vehicle comprising: a dashboard separating a passenger compartment from an engine compartment of the vehicle; a battery; one or more programmable connection ports electrically coupled to the battery, wherein at least a portion of the one or more programmable connection ports are located behind the behind the dashboard; and an electronic controller communicatively coupled to the one or more programmable connection ports that: receives a user control signal from a remote device communicatively coupled to the electronic controller; and selectively operates the one or more programmable connection ports in response to the user control signal from the remote device.
The dependent claims 9-13 are thus  indefinite too.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2,3,4, 7, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al(US 2015/0028668).

(Re claims 1 and 8)The reference to Smith et al discloses a vehicle with inherent battery that maybe retrofitted with an electronic controller, see figure 1, where one or more accessory ports are shown(106), see figure 3 also for the assembly frame. Please note the user side of the assembly frame is on one side of the dashboard facing the passenger compartment. The other side is towards the engine bay, behind dashboard.

 “[0026] The apparatus 101 can comprise one or more accessory ports 106. Accessory ports 106 can comprise one or more DC connectors configured to supply electrical power for portable accessories used in or near the vehicle.”

Re claims 4 and  11: As noted in para [0032] the battery monitor 105 can control  switch 112 to close the internal circuit, when the battery monitor 105 determines the battery(vehicle) has reached a desired level so that power can be provided for the apparatus 101.

“[0038] In step 704, one or more characteristics relating to the modular device can be monitored. In an aspect, the received electric power can be monitored.”

Re claims 2, 3, 9 and 10: “[0031] The apparatus 101 can comprise one or more cooling fans 111, which can prevent the components in the apparatus 101 from overheating. In an aspect, the one or more cooling fans 111 can be configured to manage the heat within an enclosed portion of the apparatus 101 such as internal to a housing.”
:A temperature sensor would be inherent.

    PNG
    media_image1.png
    817
    1293
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1136
    922
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    736
    1465
    media_image3.png
    Greyscale
 The reference does not explicitly describe a programmed connection port, however, the ability to connect with the vehicle interface and as noted below control a strobe light for example, this allows for such programming to allow the user to use and/or control the strobing effect. 
“[0023] In an aspect, the apparatus 101 can comprise a vehicle interface 102 to couple the apparatus 101 to a vehicle wiring system. In an aspect, the vehicle interface 102 can comprise one or more wiring harnesses to interface with an existing vehicle wiring harness. In an aspect, the apparatus 101 can receive power from a battery of the vehicle through the vehicle interface 102. The apparatus 101 can comprise a subsystem interface 103 to support one or more subsystems, for example, a strobe light.”

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the Smith et al vehicle with the above retrofitted controller would allow the user to program a strobe light effect as desired, for example, s in an emergency  or just for entertainment scenarios. This retrofit makes for enhanced vehicle use as is the intent of the Smith et al reference.


Re claim 7: The modular device can further comprise a housing that can comprise a first opening allowing access to the vehicle interface, a plurality of second openings allowing access to the plurality of ports, and a third opening allowing access to a fuse block.
This vehicle  interface would be the OBDII that is inherent to vehicles and allow for the GPS(controller) to communicate thru the vehicle interface and couple with an entertainment system (display) of the vehicle(see ¶ [0022].)

Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849